737 So. 2d 569 (1999)
Larry Carl COOK, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2726.
District Court of Appeal of Florida, Fifth District.
June 11, 1999.
Order Granting Certification August 6, 1999.
*570 James B. Gibson, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
THOMPSON, J.
Larry Carl Cook appeals his conviction and sentencing for robbery with a firearm[1] and resisting arrest without violence.[2] Cook was sentenced to a mandatory term of life imprisonment pursuant to section 775.082(8), Florida Statutes (1997), the Prison Releasee Reoffender Punishment Act. He argues that the Act is unconstitutional. We disagree and affirm. See Speed v. State, 24 Fla. L. Weekly D1017, 732 So. 2d 17 (Fla. 5th DCA 1999); Woods v. State, 24 Fla. L. Weekly D831, 740 So. 2d 20 (Fla. 1st DCA 1999); McKnight v. State, 727 So. 2d 314 (Fla. 3d DCA 1999).
AFFIRMED.
COBB and HARRIS, JJ., concur.

ON MOTION TO CERTIFY
THOMPSON, J.
We grant the Appellant's Motion to Certify and certify the following question as one of great public importance:
DOES THE PRISON RELEASE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
COBB and HARRIS, JJ., concur.
NOTES
[1]  § 812.13(2)(a), Fla. Stat. (1997)
[2]  § 843.02, Fla. Stat. (1997)